Appeal from a judgment of the Supreme Court (Kane, J.), entered June 2, 1992 in Sullivan County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for failure to state a cause of action.
Petitioner contends that his transfer from one correctional facility to another required a hearing consistent with due process because it was allegedly based upon security considerations. We disagree. Inmates have no right to remain at a particular facility or any expectation that transfer will not occur without misconduct (Montanye v Haymes, 427 US 236, 243), and respondent is not required to give reasons for such a transfer (see, Matter of Cole v Smith, 84 AD2d 942). Given that there is no indication that respondent acted in bad faith or of any other circumstances warranting remittal of this matter for further consideration, we affirm (cf., Matter of Fridella v Coughlin, 177 AD2d 872; Matter of Cole v Smith, supra).
Yesawich Jr., J. P., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.